•CANTY, J.
I concur. After striking out subdivision 5 of section 1530 as unconstitutional, the rest of the section may, in my opinion, be allowed to stand.
In my opinion, the legislature may provide for deducting the corporate indebtedness from the value of such intangible property as franchises and good will, when listing such intangible property for taxation. That will be the result of rejecting said fifth subdivision as unconstitutional, and permitting the rest of the section to stand, because, in giving a market value to the stock (see fourth subdivision), the public deducts the corporate indebtedness. In my opinion, the legislature has, under the constitution, more latitude in providing for the assessment of such intangible property *109than it has in providing for the assessment of tangible real and personal property, and, as before stated, may provide for assessing only the balance of such intangible property after deducting the corporate indebtedness. But by the scheme proposed by section 1530 the corporate indebtedness is deducted twice, — once by the public, in giving a market value to the stock, and once more by virtue of the fifth subdivision. Therefore the scheme is unconstitutional, because, where there is ho corporate indebtedness, it taxes the franchises and good will to their full value, but where there is corporate indebtedness it deducts double the amount of such indebtedness from the value of such intangible property. If the legislature will tax such intangible property at all, it must, as far as it is reasonably practicable to do so, tax it uniformly. It is this double deduction of the corporate indebtedness, as distinguished from single deduction, which is unconstitutional; and, while I have had some doubt about it, I am of the opinion that the provision for such double deduction may be rejected as unconstitutional, and the rest of the section allowed to stand.